 

--------------------------------------------------------------------------------

Retention Agreement


This Retention Agreement (this “Retention Agreement”) is made and effective on
the 8th day of December, 2009 (the “Effective Date”), by and among ICO
Technology, Inc. a Delaware corporation (“the Company”), ICO, Inc. (“ICO”) and
Bradley T. Leuschner, a resident of the State of Texas (the “Employee”).


RECITALS


WHEREAS, Employee is presently employed by the Company, and works at the
Company’s corporate offices in Houston Texas.


WHEREAS, ICO entered into an Agreement and Plan of Merger with A. Schulman, Inc.
(“ASI”) and Wildcat Spider, LLC, a wholly-owned subsidiary of ASI, dated as of
December 2, 2009 (the “Merger Agreement”), pursuant to which ICO will be merged
with and into Merger Sub, with Merger Sub surviving as a wholly-owned subsidiary
of ASI (the “Transaction”).


WHEREAS, the Company would like to provide Employee with a retention bonus upon
the occurrence of the Closing (as defined in the Merger Agreement) provided that
such a Closing occurs and that Employee remains employed by the Company (or is
terminated without cause, as defined below) and faithfully performs all duties
and responsibilities related to such employment from the Effective Date until
and including the Closing Date (as in the Merger Agreement), and subject to the
terms and conditions set forth in this Retention Agreement.


NOW, THEREFORE, the Company and Employee agree as follows:


1.           Definitions
In addition to the definitions set forth above in the Recitals, as used herein,
the following terms shall have the meanings set forth below:


a)           “Retention Bonus” means the sum of Fifty-five Thousand Dollars
($55,000.00), payable pursuant to the terms and conditions set forth in Section
2 below.  The Retention Bonus shall be subject to reduction for any and all
applicable federal, state, and/or local withholding obligations or any other
withholdings required to be made by law.


b)           “Cause” has the meaning ascribed to such term in the CIC Plan.


 
c)
“CIC Plan” means the ICO, Inc. Change in Control Severance Plan (“CIC Plan”).



d)           “Participation Agreement” means Employee’s executed Participation
Agreement pursuant to which Employee is entitled to receive benefits under the
CIC Plan.


e)           “Pre-Closing Period” means the time period from and after the
Effective Date, until and including the Closing Date, provided that the Closing
occurs.


2.           Payment of Retention Bonus


a)           Employee shall be paid the Retention Bonus within ten (10) business
days after the Closing occurs, provided that:
 
 
 

--------------------------------------------------------------------------------

 


 
1)
during the Pre-Closing Period Employee (i) faithfully performs all duties and
responsibilities related to Employee’s employment with the Company, (ii) does
not resign from employment with the Company, and (iii) is not terminated by the
Company for Cause; and



 
2)
Employee complies with all the Company policies and any agreements Employee may
have with the Company, including all duties regarding conflict of interest,
fiduciary duties, and all non-disclosure, non-solicitation and non-competition
obligations for the benefit of the Company.



b)           In the event that Employee’s employment is terminated by the
Company without Cause during the Pre-Closing Period, the Company shall pay
Employee the Retention Bonus within ten (10) business days after the Closing
(provided that the Closing actually occurs).


c)           Notwithstanding any other provision of this Agreement, or any
provision to the contrary in ICO’s Severance Policy, the CIC Plan, the
Participation Agreement or any other agreement, plan or arrangement, the
Retention Bonus shall be in addition to, and not in lieu of, any other bonus,
incentive or severance payments, and shall not reduce the amount payable by ICO,
the Company or any affiliate pursuant to any other plan or arrangement of any
kind.  ICO and the Company agree that in the event of any conflict between this
provision and any other plan or arrangement of the Company or any affiliate, the
terms of this provision shall control.


3.           Failure of Closing to Occur


In the event that (a) the Merger Agreement is terminated by the parties thereto,
and/or (b) the Closing does not occur for any reason: (i) Employee shall not be
entitled to payment of the Retention Bonus, and (ii) this Retention Agreement
shall terminate.  ICO’s issuance of a press release announcing that the Merger
Agreement has been terminated shall be conclusive evidence that the Closing and
Closing Date have not occurred and shall not occur, and that no Retention Bonus
shall be due and payable to Employee under any circumstances.


AGREED AND ACCEPTED:


ICO Technology, Inc.
 
Bradley T. Leuschner
               
By:
/s/ A. John Knapp, Jr.
 
/s/ Bradley T. Leuschner
 
A. John Knapp, Jr.
     
President
                   
ICO, Inc.
           
By:
/s/ A. John Knapp, Jr.
     
A. John Knapp, Jr.
     
President & CEO
   


